Exhibit 10.1

 

The SCO Group

EMPLOYEE INCENTIVE BONUS PROGRAM

 

2005 Fiscal Year

 

1.0                               PURPOSE

 

The Employee Incentive Bonus Program (Bonus Plan) is designed to reward
employees for their contributions to the successful achievement of certain
corporate goals and objectives and to share the success (and risks) of the
business with employees based upon successful achievement of quarterly business
goals.

 

2.0                               ADMINISTRATION

 

The Bonus Plan is approved annually by the Compensation Committee of the
Company’s Board of Directors and will be administered under the auspices of the
Company’s Management Incentive Committee (MIC), to consist of the CEO, the CFO
and the SVP of Operations.  The MIC will be responsible for setting the
performance objectives and administering the Bonus Plan, provided the
Compensation Committee shall set the performance objectives of the CEO and the
CEO shall approve the performance objectives of the members of the MIC other
than the CEO.  The MIC will delegate specific administrative tasks to the
Director of Human Resources as Plan Administrator, who will have day-to-day
responsibility for the administration of the Plan.

 

3.0                               ELIGIBILITY

 

The Bonus plan will cover all regular employees, except that employees who are
covered by sales commission or any other incentive-eligible program will not be
eligible to participate in the Bonus Plan.

 

Temporary employees, interns, independent contractors, and authorized agents are
not eligible to participate in the Bonus Plan.

 

4.0                               BONUS POOL

 

The Bonus Pool will be comprised of three components:  1) 40% related to
revenue; 2) 40% related to operating performance; and 3) 20% related to personal
objectives.

 

There will be no Bonus Pool established unless the revenue and operating
performance targets are attained at 100%.  Additionally, if the Bonus Pool and
subsequent payment of bonuses causes the UNIX business to have negative cash
flow for a particular quarter, the Bonus Pool will be pro-rated to ensure that
the UNIX business does not generate negative cash flow.

 

--------------------------------------------------------------------------------


 

The revenue and operating performance targets for each quarter of fiscal year
2005 shall be established by the Compensation Committee.  The personal
objectives shall be established as set forth in Section 2.0 above.

 

The amount payable to any employee of the Company will depend on a percentage of
such employee’s annual base salary.  The applicable percentages of annual base
salary for all employees shall be established by the Compensation Committee.  To
the extent that revenue and operating performance targets are attained at
greater than 100% and up to 150%, accelerators may apply to increase the bonus
pool from 101% of the applicable percentages of annual base salary to 200% of
such percentages depending upon the extent by which the Company exceeds revenue
and operating performance targets.

 

5.0                               GENERAL PROVISIONS

 

The Bonus Plan is designed to meet these key objectives:

 

•                  Reward achievement of specific Company Revenue and Operating
Loss objectives

•                  Align employee, Company, and shareholder interests

•                  Improve Morale

 

5.1                               Other Bonus Plans:  The Bonus Plan supersedes
all prior bonus plans and shall not be modified unless authorized in writing by
the CEO and the Chair of the Compensation Committee.

 

5.2                               Plan Objectives:  Specific quarterly financial
or performance objectives will be established for each fiscal quarter, and may
include revenue, net income, gross margin, operating expenses, and other
criteria.

 

5.3                               Payment of Bonus:  Bonus payouts will be paid
no later than 45 days following the end of each fiscal quarter for those on a
bi-weekly payroll.  Bonus payouts will be paid no later than the end of the
second month following the end of the fiscal quarter for those on a monthly
payroll.

 

5.4                               Benefits:  Bonus Plan awards are considered
compensation for purposes of benefit determination and eligibility under the
Company’s 401(k) plan.  Bonus Plan awards are not compensation for purposes of
benefit determination or eligibility under the Company’s life, accidental death
and dismemberment, short or long-term disability insurance, or any other similar
benefit plan in accordance with all plan rules and limitations.  Subject to
local employment law, Bonus Plan awards are not considered compensation for
purposes of severance calculation.

 

5.5                               Deductions:  All Bonus Plan awards are subject
to statutory deductions and are taxable at the time of payment.  There shall be
no Bonus Plan Awards under the Plan deferred to any future years.

 

--------------------------------------------------------------------------------


 

5.6                               Exchange Rates:  The exchange rates for Bonus
Plan awards will be those rates issued by the Company’s Finance Department at
the end of each accounting period.

 

5.7                               Transfer/Status Change:  Participants must
have been hired and eligible to participate at the beginning of the fiscal
quarter.  Employees transferring from another incentive/commission plan during
the fiscal quarter shall be compensated based on the plan they were eligible for
at the beginning of the quarter at a pro-rated basis.  Employees whose promotion
bumps them to a higher percentage during the quarter will be re-levelled at the
beginning of the following quarter.

 

5.8                               Leave of Absence:  Bonus Plan Awards are
pro-rated for employees who are on leave of absence more than three consecutive
weeks during any single quarter.  Employees must be actively at work at the
beginning of the quarter to be eligible for that period.  Employees who have
been on an approved family or medical leave of absence under FMLA criteria will
be eligible for a pro-rated award, assuming all other criteria have been met.

 

5.9                               Termination of Employment:  In the event an
employee’s active employment terminates during the fiscal quarter by reason of
retirement, total and permanent disability, or death, the participant will
receive a pro-rated bonus, assuming all other criteria have been met.

 

Participants who are involuntarily terminated through no fault of their own will
be considered for a pro-rated payment based on MIC approval.

 

In the event an employee’s active employment terminates for any other reason,
including resignation and discharge for cause during the quarter, all rights to
an award will be forfeited.

 

5.10                        Amendment and Termination of the Plan:  The MIC
and/or the Chair of the Compensation Committee may terminate, suspend, or amend
the Bonus Plan, in whole or in part, from time to time.

 

5.11                        Payment from General Assets:  The payment of a Bonus
Plan award shall be from the general assets of the Company.  Employees shall
have no greater rights to payment than other general creditors of the Company.

 

5.12                        Participation:  Participation in the Bonus Plan does
not guarantee employment, nor does participation at any time guarantee ongoing
participation.

 

5.13                        Interpretation:  The Plan Administrator shall have
full power and authority to interpret and administer the Bonus Plan.  Disputes
arising under the Bonus Plan regarding the administration, interpretation or
calculation of awards or any other matter may be submitted in writing to the
MIC, who shall render a final and binding decision.

 

--------------------------------------------------------------------------------


 

6.0                               CONFIDENTIALITY

 

Participation in the Bonus Plan and all related discussion and documentation is
considered fully confidential between the Company and the employee.  All
employees are expected to honor this confidentiality and not disclose or discuss
Bonus Plan matters with any persons other than his/her manager or Human
Resources.  Failure to maintain confidentiality regarding the Bonus Plan may
jeopardize participation and/or award eligibility.

 

7.0                               ETHICS

 

Any participant who manipulates or attempts to manipulate the Bonus Plan for
personal gain at the expense of customers, other employees, or Company
objectives will be subject to appropriate disciplinary action, up to and
including termination of employment.

 

8.0                               PLAN IS NOT A CONTRACT

 

The adoption and maintenance of the Bonus Plan shall not be deemed to be a
contract of employment between the Company and an employee.  Nothing herein
contained shall be deemed to give any employee the right to be retained in the
employ of the Company or to interfere with the right of the Company to discharge
any employee at any time, nor shall it interfere with the employee’s right to
terminate employment at any time.

 

--------------------------------------------------------------------------------